         Case 1:17-cv-00597-APM Document 54 Filed 09/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al.,       )
                                     )
 Plaintiffs,                         )
                                     )
v.                                   )
                                     )                       Case No. 17-597-APM
UNITED STATES DEPARTMENT OF JUSTICE, )
                                     )
 Defendant.                          )
                                     )

             DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION

       Defendant United States Department of Justice (“DOJ”) hereby respectfully requests a

one-week extension of time in which to file its reply in support of its renewed motion for

summary judgment, up through and including September 27, 2019. Defendants filed the

renewed motion on August 30, 2019, ECF No. 52, Plaintiffs filed their opposition on September

13, 2019, ECF No. 53, and pursuant to the local rules, Defendant’s reply memorandum is due

September 20, 2019, see L.R. 7(d).

       This is the first extension of this deadline, and it is supported by good cause, including

the novelty of the issues presented and the press of other business. Namely, undersigned counsel

has at least two additional court-ordered filing deadlines in the next two weeks, including a

summary judgment motion due on September 19, 2019. There is no arguable prejudice to

Plaintiffs from this brief extension. Undersigned counsel has consulted with opposing counsel,

who consents to the extension request.

Dated: September 16, 2019                            Respectfully Submitted,

                                                     HASHIM MOOPPAN
                                                     Principal Deputy Assistant Attorney General

                                                     MARCIA BERMAN
Case 1:17-cv-00597-APM Document 54 Filed 09/16/19 Page 2 of 3



                                  Assistant Branch Director
                                  Federal Programs Branch

                                  /s/Amy E. Powell
                                  AMY E. POWELL
                                  Trial Attorney, Federal Programs Branch
                                  Civil Division, Department of Justice
                                  150 Fayetteville St., Suite 2100
                                  Raleigh, NC 27601
                                  Phone: 919-856-4013
                                  Email: amy.powell@usdoj.gov

                                  Attorneys for Defendants




                              1
        Case 1:17-cv-00597-APM Document 54 Filed 09/16/19 Page 3 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al.,       )
                                     )
 Plaintiffs,                         )
                                     )
v.                                   )
                                     )                  Case No. 17-597-APM
UNITED STATES DEPARTMENT OF JUSTICE, )
                                     )
 Defendant.                          )
                                     )

                       [PROPOSED] ORDER ON DEFENDANT’S
                      UNOPPOSED MOTION FOR AN EXTENSION


      Having considered the submissions of the parties, the Court hereby ORDERS that the

Defendant’s Motion for an Extension of Time is GRANTED, and ORDERS that Defendant’s

Reply in Support of Defendant’s Renewed Motion for Summary Judgment be filed on or before

September 27, 2019.



SO ORDERED.


                                                 U.S. DISTRICT COURT JUDGE




                                             2
